City of New York v National Catholic Risk Retention Group, Inc. (2016 NY Slip Op 01911)





City of New York v National Catholic Risk Retention Group, Inc.


2016 NY Slip Op 01911


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


540 402808/08

[*1]The City of New York, Plaintiff-Respondent-Appellant,
vThe National Catholic Risk Retention Group, Inc., et al., Defendants-Appellants-Respondents.


Murphy Higgins & Schiavetta PLLC, New Rochelle (Daniel Schiavetta of counsel), for appellants-respondents.
Zachary W. Carter, Corporation Counsel, New York (Aaron M. Bloom of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Frank P. Nervo, J.), entered April 3, 2015, which, upon reargument, vacated the prior order and denied the parties' motions for summary judgment, unanimously modified, on the law, to grant plaintiff's motion and declare that, with respect to the underlying personal injury action, plaintiff (the City) is an additional insured on the policy issued to defendant St. Vincent's Service, Inc. by defendant National Catholic Risk Retention Group, Inc., and is entitled to a defense in the underlying action, and otherwise affirmed, without costs.
The plaintiff in the underlying action alleges that children in her care were wrongfully removed from her home. The additional insured endorsement to the policy issued to St. Vincent's by National Catholic Risk Retention Group limits coverage for additional insureds to liability that arises out of St. Vincent's operations. Because the underlying complaint alleges that St. Vincent's acted wrongfully in connection with the removal, and because the underlying claims against plaintiff arise out of a placement made upon the recommendation of St. Vincent's, plaintiff is entitled to a defense under the policy (see Federal Ins. Co. v Koslowski, 18 AD3d 33, 40 [1st Dept 2005].
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK